 1

 2

 3

 4
                          UNITED STATES DISTRICT COURT
 5
                        CENTRAL DISTRICT OF CALIFORNIA
 6
                                                   Case No. 5:17-CV-02250 (VEB)
 7
     CAREY HALL,
 8
                            Plaintiff,             JUDGMENT
 9
     vs.
10
     NANCY A. BERRYHILL, Acting
11   Commissioner of Social Security,

12                          Defendant.

13
           For the reasons set forth in the accompanying Decision and Order, it is hereby
14
     DECREED THAT (1) Plaintiff’s request for an order remanding this case for further
15
     proceedings is GRANTED and the Commissioner’s decision is REVERSED; (2) the
16
     Commissioner’s request for an order affirming the Commissioner’s final decision and
17
     dismissing the action is DENIED; (3) judgment is entered in Plaintiff’s favor and this
18
     matter is REMANDED for further proceedings consistent with the Decision and
19

20                                             1

                     JUDGMENT – HALL v BERRYHILL 5:17-CV-02250-VEB
 1   Order; and (4) this case is CLOSED without prejudice to a timely application for

 2   attorneys’ fees and costs.

 3         DATED this 21st day of May 2019,

 4

 5                                           /s/Victor E. Bianchini
                                             VICTOR E. BIANCHINI
 6                                       UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20                                          2

                     JUDGMENT – HALL v BERRYHILL 5:17-CV-02250-VEB
